IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40826
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

JUAN MANUEL CASTANEDA-LEAL,

                                         Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-35-1

                         February 18, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender for the Southern District of Texas

has moved for leave to withdraw as court-appointed counsel for Juan

Manuel Castaneda-Leal and filed the brief required by Anders v.

California, 386 U.S. 738, 744 (1967).   Castaneda has filed a brief

in response opposing the motion.

     Castaneda pleaded guilty to one count of being present in the

United States subsequent to deportation, in violation of 8 U.S.C.

§ 1326(a) and (b).     He was deported in 1994 after serving 27

months' imprisonment for possession with intent to distribute


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
marijuana.    For his unauthorized return he was sentenced to 41

months' imprisonment to be followed by 3 years' supervised release

and a mandatory $100 special assessment.            His sentence was the

minimum under the applicable guidelines.

       Castaneda argues that he should receive a downward departure

from the Sentencing Guidelines because as an alien he is denied

more   lenient    conditions    of    confinement   and   participation   in

programs that could reduce the length of his confinement.           He also

argues that his sentence is disproportionately severe compared to

those of persons who, in his view, committed crimes more serious

than his.        He did not move the district court for downward

departure on these grounds.1            Since the grounds for downward

departure he now asserts were not preserved for appeal, we review

them for plain error.       See United States v. Spires, 79 F.3d 464,

465 (5th Cir. 1996).

       There is no error.      Castaneda's general dissatisfaction with

his sentencing range provides no ground for review.               See 1998

U.S.S.G. § 5K2.0, Commentary.           Had the district court denied a

downward departure because of the potential effects of Castaneda's

alienage on his sentence, we would be without jurisdiction to

review the court's discretionary decision unless that decision was

in violation of the law.        See United States v. Mitchell, 964 F.2d

454, 462 (5th Cir. 1992).            There was no error in the district

court's failure to depart downward on the basis of the impact

        1
        At his sentencing hearing, Castaneda moved for downward
departure on the ground that he entered the United States to help
his family and his imprisonment would adversely affect them.

                                       2
Castaneda's alienage has on the length and conditions of his

imprisonment.2

     To determine that the district court complied with Fed. R.

Crim. P. 11 in accepting a defendant's guilty plea, we consider

whether the court varied from the procedures required by Rule 11

and if any variance affected the defendant's substantial rights.

See United States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993)(en

banc).   We review deviations from the procedural requirements of

Rule 11 under a harmless error analysis.      See United States v.

Watch, 7 F.3d 422, 428-29 (5th Cir. 1993).   Error is harmless if it

could not "reasonably be viewed as having been a material factor

affecting [the defendant's] decision to plead guilty."    Id.

     Our review of the record discloses the following.   First, the

court did not explain that it could depart above or below the

guidelines.      There is no evidence that this failure affected

Castaneda's decision to plead guilty. Castaneda moved the court to

depart downward at the sentencing hearing, so he was aware that the

    2
      If a basis for departure is not mentioned in the Guidelines,
a sentencing court may employ that factor in an unusual case, in
light of the structure and theory of the Guidelines and the
Guidelines' admonition that such departures will be "'highly
infrequent.'" Koon v. United States, 116 S. Ct. 2035, 2045
(1996)(quoting 1995 U.S.S.G. ch. 1, pt. A, at 6). The effect of
alienage of the length or conditions of confinement is not a factor
mentioned in the Sentencing Guidelines, so it may be considered as
a ground for departure by a sentencing court. Before Koon, we held
that "[c]ollateral consequences, such as the likelihood of
deportation or ineligibility for more lenient conditions of
imprisonment, that an alien may incur following a federal
conviction are not a basis for downward departure." See United
States v. Nnanna, 7 F.3d 420, 422 (5th Cir. 1993). Although we may
consider that factor under Koon, Castaneda has pointed to nothing
atypical about his case, much less anything that made the district
court's refusal to depart a violation of the law.

                                 3
court could depart from the guidelines.                  The court did not depart

upward, and neither the presentencing report nor the prosecution

recommended upward departure.           This error was harmless.

     Second,     the    court    did   not   ask    Castaneda    whether   he   had

reviewed the presentencing report with his attorney.                     Castaneda

expressly declined to object to the presentencing report,                  and his

counsel   told    the    court    Castaneda        was    dissatisfied   with   the

punishment range.        These facts show that Castaneda was familiar

with the contents of the report and had discussed them with his

attorney. Further, Castaneda received the minimum punishment under

the applicable guidelines.         There is no evidence that anything in

the presentencing report would have changed his decision to plead

guilty even if he had not seen the report.                    This error too was

harmless.

     Third, the court did not explain the potential length of his

sentence if his supervised release were revoked.                    A failure to

explain the effects of supervised release is harmless error when

the potential length of the defendant's actual sentence is less

than the statutory maximum, and the court told the defendant the

statutory maximum.       See United States v. Hekimain, 975 F.2d 1098,

1102 (5th Cir. 1992).            The court informed Castaneda that the

statutory maximum was 20 years' imprisonment, which far exceeds his

possible confinement if his supervised release were revoked.                    The

court's error was harmless.

     Finally, there were 8 defendants present at the hearing during

which the court sentenced Castaneda.               The transcript shows only 7


                                         4
responses to some of the court's questions to the defendants, and

the persons giving the responses are not identified by name.        It is

conceivable   that   Castaneda   did   not   respond   to   the   court's

questions.    However, after each of these questions, the court

stated that all of the defendants answered the question. Castaneda

was represented by counsel at the hearing, and his counsel informed

the court that he was satisfied the court had complied with Rule

11.   We are persuaded by the transcript that the district court

substantially complied with Rule 11 and that Castaneda's guilty

plea was informed and voluntary.

      Our independent review of the briefs and record discloses no

nonfrivolous issue for appeal. Accordingly, the motion to withdraw

is GRANTED and the APPEAL IS DISMISSED.

      MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.




                                   5